 84DECISIONSOF NATIONALLABOR RELATIONS BOARDRetail Clerks Union,Local 1179,Retail Clerks Interna-tional Association,AFL-CIOandGregory A. Pe-rira.Case 20-CB-28May 31, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn February 11, 1974, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions anda supporting brief, and the Charging Partyand General Counsel filed briefs in answer toRespondent's exceptions and in support of theAdministrative Law Judge's Decision.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Retail Clerks Union,Local 1179, Retail Clerks International Association,AFL-CIO, San Francisco, California, its officers,agents, and representatives,shall take the action setforth in the said recommended Order except that theattached notice is substituted for the AdministrativeLaw Judge's notice.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at whichall sideshad the opportunityto presentevidence, the National LaborRelationsBoard found that we violated the law and ordered usto perform certainacts,not to perform others, and topost thisnoticeinforming you of them. We thereforewish to informyou that:WE WILL NOT cite orfineor otherwise disci-plineyou for yourfailureor refusal to support ourcall for a sympathy strike or to respect any picketlineestablished in order to accomplish anunlawful objective under the National LaborRelations Act, as amended.WE WILL NOT institute any legal proceedings tocollect any fines levied for the above conduct.WE WILL NOT refuse to process requests fortransfer from our local union to another localunion affiliated with the Retail Clerks Interna-tionalUnion because of the nonpayment of anyfines levied for engaging in the aforesaid conduct.WE WILL rescind the fines imposed on Ander-son, Apodaca, Ashford, Barker, Bostrom, Brooks,Brunken, Burdick, Bussey, Butterfield, Carey,Caruso, Celestre, Chanquet, Cherolis, Coleman,Constantine, Davis, Dilling, Dippo, Dodge, Dud-ley,Galvez,Gollnick,Harmon, Hill, Hodges,Hurley, Jerome, Jinkins, Jones, Kinzel, Kouretas,McCarney,McLaughlin,McMillan,Malberg,Mazzanti,Meahan, Mellon, Mitchell, Mollwitz,Morris, Neves, O'Looney, Odiorne, Paige, Parla,Pedracci, Pereira, Pooler, Porter, Randall, Relei,Reynoso, A. Riddle, L. Riddle, Rine, Rivera,Roundtree, Santos, Schroder, Sempson, Siegle,Sloan,Speetzen, Suzenski,Theobald, Trolinder,Vetere, Volentine,Weide, Williams, D. Zaro, andJ.Zaro for their failure or refusal to engage in asympathy strike and respect picket lines illegallyestablished by the Teamsters at stores of AlphaBetaAcme Markets in northern California duringthe fall of 1973 and WE WILL refund the finespaid, with interest at 6 percent per annum.WE WILL cause any judgments rendered by thecourts ordering any of our members to pay finesor costs for engaging in the aforesaid conduct tobe vacated.WE WILL expunge from our records and causeto be expunged from the records of our parentunion any documents or entries purporting toshow any fine delinquencies with regard to fineslevied forengagingin the aforesaid conduct.WE WILL process transfer requests made by anyofourmembers fined for engaging in theaforesaid conduct as though such fines had neverbeen levied.RETAIL CLERKS UNION,LOCAL1179,RETAILCLERKS INTERNATIONALASSOCIATION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutive211NLRB No. 16 RETAIL CLERKSUNION, LOCAL 1179days from -the date of posting and must not bealtered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,Administrative Law Judge: OnNovember 15, 1973, 1 presided over a hearing at SanFrancisco,California, to try issues raised by a complaintissued on September7, 1973, on the basis of a March 23,1973, charge and a May 10, 1973, amended charge. Thecomplaint allegedthatRetailClerks Union, Local 1179,Retail Clerks International Association, AFL-CIO,' vio-lated Section8(b)(1)(A) of the National Labor RelationsAct, as amended (hereafter the Act), by citing and finingPereira andothermembersbecause they crossed picketlinesunlawfully established at their Employer's 2 premisesby anotherlabor organization,3by refusing to honorrequestsby Pereira and other members for transfer of theirmembership fromClerksLocal 1179 to another localaffiliatedwith the ClerksInternational,and by seeking tocollect the aforesaid fines through court action. ClerksLocal 1179concedesthat the Teamsters picketing has beenfound to be unlawful by the Board; it fined Pereira andothermembersfor refusing to respect the Teamstersunlawful picketlines; it soughtto collect the fines by filingsuit in theCalifornia courts; and it refused to transferPereiraand other cited and fined members from ClerksLocal 1179 to another local of the Clerks International, butcontendsthe membership proviso to Section 8(b)(1)(A) ofthe Actpermits thoseactions.The essentialfacts, were stipulated.The issue is thereforeone of law-whether the member-shiprulesproviso ofSection8(b)(1)(A) of the Act entitledClerks Local 1179, under the circumstances, to restrain andcoerce4Pereiraand other members similarly situated in theexerciseof their Section 7 right to refuse to comply withClerks Local 1179's call for asympathy strike in support ofthe Teamstersunlawful picketing activities.The parties appeared by counsel at the hearing and wereafforded full opportunity to adduce evidence, examine andcross-examine witnesses,argue,and file briefs. Briefs havebeen receivedfrom the General Counsel and Clerks Local1179.Basedon my review of the entire record, observation ofthe witnesses,perusalof the briefs, and research, I enter thefollowing:IRetailClerksUnion Local 1179 shall hereafter be referred to asClerks Local 1179;Retail Clerks InternationalAssociation shall hereafterbe referredto as ClerksInternational.2Alpha Beta-Acme Markets, hereafter called Alpha.3TeamstersLocals 296, 432, and 484, hereafter called Teamsters.FINDINGS OF FACT1.JURISDICTIONAND LABOR ORGANIZATION85The complaint alleged, the answer admitted, and I findthatatalltimes pertinentAlpha was a Delawarecorporationwith its principal offices at La Habra,California,officesand places of business at Danville,Walnut Creek, Concord,and SanPablo, California, that itwas engaged in the retail sale of groceries and relatedmerchandise in over 100 stores located throughout Califor-nia, that in the preceding year it sold goods valued inexcess of $500,000 and purchased and received goodsvalued in excess of $50,000 from outside California, andthat it was an employer engaged in commerce in a businessaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.The complaint alleged, the answer admitted, and I findthat at all times pertinent Clerks Local 1179 was a labororganization within the meaning of Section 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESSince theessentialfacts were stipulated by the parties atthe hearing, I shall enter findings of fact followed bycitation to the stipulated evidence on which the findingsare based.A.On June 23, 1972,5 pickets acting on behalf of theTeamsters picketed Alpha facilities for 1 day with signsreading "Alpha Beta Unfair. Company Bakery DeliveryWork Performed Under Sub-Standard Conditions." (Par.1,November 15, 1973, Joint Stipulation.)B.On July 6 and July 26 a charge and an amendedcharge were filed with Region 20 of the National LaborRelations Board (hereafter the Board) alleging that theaforesaid picketing violated Section 8(b)(7)(A) of the Act.(Par. 2, November 15, 1973, Joint Stipulation.)C.On August 31 representatives of the Teamstersappeared at their request before the executive board of theContra Costa County of California Central Labor Council(hereafter the Council) to announce the Teamsters inten-tion to picket Alpha's stores within Contra Costa Countybecause Alpha's bakery products were being delivered tothe stores within that county from southern California byAlpha drivers allegedly working under standards inferiorto those prevailing for northern California bakery driversrepresented by the Teamsters6 and to request "strikesanction support" by unions affiliated with the Councilwhich represented Alpha employees within the county;namely, Butchers Local 532 and Clerks Local 1179. TheCouncil granted the Teamsters request and directed ClerksLocal 1179 and Butchers Local 532 to respect theTeamsters picket lines "conditionally upon legal protec-tion." (Par. 4, November 15, 1973, Joint Stipulation andJoint Exh. 2.)4By citation,fine, attempted fine collection, and refusalto transfer.5Read 1972after all future date references omittingthe year.6The Alphadrivers were representedby a southern CaliforniaTeamstersLocal, Local 952, and covered bya contractbetween Alpha and that Local. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDD.Followingthe above Council action, Clerks Local1179 sought and secured from its attorneys7 an opinionthat the Teamstersproposedpicketingof Alpha appearedto be lawful"area standards"picketing and that, in anyevent,Clerks Local 1179'smembers had a legal right torespect the anticipated picket line under the Alpha-ClerksLocal 1179 contract, without regard to whether thepicketingwas lawful or unlawful, so long as it wassanctioned by the Council. (Par. 21, November 15, 1973,Joint Stipulation.)E.On September6,Clerks Local 1179 distributed tothose of its members employed by Alpha it could reach amessage that the anticipated Teamsters picketing of thestoreswhere they were employed was sanctioned andshould be observed. (Joint Exh. 7(a).)F.On September 7, the Teamsters began to picketAlpha Store No. 515 at Danville, California,interalia,withsigns bearing a legend similarto thoseset out inA, above,and continued to so picket through at least Septmeber 19.(Par. 5, November 15, 1973, Joint Stipulation and JointExh. 7(a).)G.Pereira (the Charging Party) was employed byAlpha at store No.515 as a grocery department headbetween September 7 and 21.Pereira during that periodwas a memberof Clerks Local 1179 andwas in thebargaining unitcovered bya contract betweenAlpha andClerks Local 1179. (Joint Exh. 4(a) and 7(a).)H.From September 7 through the balance of the timethe Teamsters picketedAlphastore 515, Pereira worked atthe store behind the picket line and was observed doing soby Clerks Local 1179 Business Representative KeithCompton. (Joint Exh. 7(a).)1.During the period of the Teamsters picketing ofAlpha store 515, Compton signaled Clerks Local 1179membershe observed working behind the picket line tocease work.Two members did so,but Pereira ignored him.(Joint Exh. 7(a).)J.On September 20, the United States District Courtfor the Northern District of California granted Region 20'spetitionfora preliminary injunction restraining theTeamsters from continuing their picketing of Alpha'sstores, including store515. (Joint Exh. 3.)K.On October 5, Compton filed a charge with ClerksLocal 1179 alleging that Pereira had violated its bylaws byworking behind the Teamsters picket lines at store 515between September7-21. On thesamedate, Clerks Local1179 sent a copy of the charge to Pereira with a cover letterciting him to appear before the executive board of ClerksLocal 1179 on October 16 to show cause why he should notbe fined for working behind a picket line sanctioned by theCouncil. (Par. 10, November 15, 1973, Joint Stipulation;Joint,Fxhs. 6(a), 6(b), and 7(a).)L.On October 16, Clerks Local 1179 conducted aninquiry on its show cause order before a tnal committeeappointed to act for the executive board of Clerks Local1179.Both Compton and Pereira appeared. (Joint Exh.7(a).)M.Compton filed with Clerks Local 1179 duringNovember charges againstAlphaemployees James Pooler,Judy Cherolis, and James Mollwitz containing the sameallegations set out in his charge against Pereira. Personsunnamed in the record during October and Novemberfiledwith ClerksLocal 1179 charges containing the sameallegations as those of the Pereira charge against Alphaemployees Tami Anderson,Daniel Apodaca, Gary Ash-ford,ChesterBarker,Thomas Bostrom,EricBrooks,Barbara Brunken,William Burdick, Gary Bussey, MikeButterfield,John Carey, James Caruso, Steven Celestre,Michael Chanquet,JerryColeman, Gordon Constantine,Larry Davis, Robert Dilling, Kathe Dippo, Robert Dodge,ArdisDudley,Gerard Galvez, Leonard Gollnick, BradHarmon,David Hill,Marcus Hodges, Terrence Hurley,John Jerome, Robert Jinkins,Walter Jones,George Kinzel,George Kouretas, Robert McCarney, Bill McLaughlin,Norman McMillan,Steve Malberg,TonyMazzanti, JerryMeahan,Robert Mellon,Marvin Mitchell, Virgil Morris,Tony Neves, Lawrence O'Looney, Richard Odiorne,Robert Paige, Sal Parla, Mike Pedracci, Michael Porter,James Randall,James Relei, David Reynoso, Alan Riddle,Linda Riddle,Kenneth Rine,Jose Rivera, Robert Round-tree,John Santos,Robert Schroder, Scott Sempson, DanielSiegle,Harold Sloan,Don Speetzen, Rita Suzenski, JerryTheobald,KennithTrolinder,Michael Vetere,DavidVolentine, Jim Weide, Linda Williams, Dorothy Zaro, andJohn Zaro. Each was cited by Clerks Local 1179 to showcause why they should not be fined for working behind theTeamsters picket lines for their employerAlpha. (Pars. 9and 10, November 15, 1973, Joint Stipulation; Joint Exhs.5, 6(a), 6(b), and 8.)N.During October, November, and December, ClerksLocal 1179conducted proceedings on all the citationsnoted above and, following the proceedings, took thefollowing actions:AndersonFined $50ApodacaFined $25AshfordFined $50BarkerNo penaltyBostromFined $75BrooksNo penaltyBrunkenFined $50BurdickFined $75BusseyFined $75ButterfieldFined $50CareyFined $75CarusoFined $50CelestreFined $50ChanquetFined $75CherolisFined $50ColemanFined $75ConstantineFined $50DavisFined $50DillingFined $75DippoFined $50DodgeFined $75DudleyFined $75GalvezFined $75GollnickNo penaltyHarmonFined $50HillFined $757Who in turnconsulted with Teamstersattorneys. RETAIL CLERKS UNION, LOCAL 117987HodgesFined $75HurleyFined $75JeromeFined $75JinkinsFined $75JonesFined $75KinzelFined$75 ($25 wassuspended)KouretasFined $75McCarneyFined $25McLaughlinFined $75McMillanFined $25MalbergFined $75MazzantiFined $25MeahanFined $50MellonFined $75MitchellFined $75MollwitzFined $25MorrisNo penaltyNevesFined $75O'LooneyFined $75OdiorneFined $75PaigeFined $75ParlaFined $75PedracciFined $50PereiraFined $75PoolerFined $75PorterFined $50RandallFined $75ReleiFined $50ReynosoFined $50A.RiddleFined $75L.RiddleFined $50RineFined $25RiveraFined $50RoundtreeFined $50SantosFined $75SchroderFined $50SempsonFined $50SiegleFined $50SloanFined $75SpeetzenFined $50SuzenskiNo penaltyTheobaldFined $75TrolinderFined $75VetereFined $50VolentineFined $50WeideFined $75WilliamsFined $25D.ZaroFined $50J.ZaroFined $750.Some of the members paid the fine. (Par. 14,November 15, 1973, Joint Stipulation.)P.On March 30, 1973, Administrative Law Judge8N.L.R.B. v. Allis-ChalmersManufacturing Co.,388 U.S. 175 (1967);Scofield v. N.LR.B.,394U.S. 423 (1969).8CommunicationsWorkers of America AFL-CIO (Rochester TelephoneCompany),194 NLRB872;Rutherfor4president,and Local 18,InternationalUnion of OperatingEngineers,AFL-CIO (Morgan),205 NLRB No. 75;Local 1197,CommunicationsWorkers ofAmerica,AFL-CIO (Sayko),202NLRB 229.10 GlaziersL,cal No. 1162,InternationalBrotherhood of Painters, AFL-CIOLouisPenfield issued a decision in Case 20-CP-434finding that the Teamsters had violated Section 8(b) (7)(A)of the Act by picketing Alpha Stores within theirjurisdictions to force Alpha to change certain of the wages,rates of pay, hours, or working conditions of the Alphadrivers delivering bakery goods from Alpha's southernCalifornia bakery to its northern California stores. (Par. 13,November 15, 1973, Joint Stipulation; Joint Exh. 12.)Q.On April 19, 1973, Clerks Local 1179 filed an actionin a small claims court of California to collect fines from23 Alpha employees-Clerks Local 1179 members whohad not previously paid them. Judgment was entered bythe small claims court against the employee-members ineach case, plus costs. Appeals are pending on thosejudgments in the Superior Court of California. (Par. 18,November 15, 1973, Joint Stipulation; Joint Exh. 9.)R.Subsequent to the above action, Alpha employees,Clerks Local 1179 members Pereira, Weide, and Jones,transferred their employment to an Alpha store within thejurisdiction of Clerks Local 870. Pereira, Weide, and Jonesasked Clerks Local 1179 to transfer their membershipsfrom Clerks Local 1179 to Clerks Local 870. Clerks Local1179 denied the request until or unless the three paid thefines heretofore described against them, plus other dues,fees, and assessmentsclaimed by Clerks Local 1179. (Par.15(a), (b), and (c), November 15, 1973, Joint Stipulation.)S.On August 10, 1973, the Board issued its orderaffirmingtheMarch 30, 1973,Decisionof AdministrativeLaw Judge Penfield in Case 20-CP-434 (Par. 19, Novem-ber 15, 1973, Joint Stipulation; Joint Exh. 12.)T.Clerks Local 1179 atno time hascaused Alpha todiscriminate against Pereira or any of the other personsnamed above who were cited or fined or sued or refusedtransfer. (Par. 16, November 15, 1973, Joint Stipulation.)Analysis and ConclusionsWhile it has been held in a number of cases that themembership rule proviso to Section 8(b)(1)(A) of the Actgenerally permits the union to discipline its members forconduct inimical to the union's interest,8 threats ofdiscipline, or discipline, either to force a member to aid inthe accomplishment of an objective deemed unlawfulunder the Act,9 or in contravention of a contract,10or toinhibit resort to Board or contract processes,11 have beenrecognized as exceptions thereto.A decision has been entered by the Board, which bindsme, holding that the picket lines established at Alpha'sstores in northern California by the Teamsters wereviolative of the Act in that they were placed there for thepurpose of forcing Alpha to alter terms and conditions ofemployment of Alpha's drivers represented by anotherlabor organization and covered by a contract betweenAlpha and that labor organization.Both the Council and Clerks Local 1179 were well aware(Tusco Glass,Inc.), 177 NLRB 393; Local12419,InternationalUnion ofDistrict50,UnitedMineworkers of America (National GrindingWheelCompany),176 NLRB 628.11N.LR B. v. Industrial Union of Marine & Shipbuilding Workers ofAmerica, AFL-CIO,391U.S.418 (1968);CanneryWarehousemen, etc.(Marston Ball),190 NLRB 24;Local 138,InternationalUnion of OperatingEngineers,AFL-CIO (Skura),148 NLRB 679. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the legality of the Teamsters picketing was in doubtprior to the time Clerks Local 1179 proceeded in itsdisciplinary actions against those of its members employedatAlpha who refused to respect those picketlines."Clerks Local 1179, taking the risk that its (and theTeamsters) attorneys were correct in their opinion that theTeamsters picketing was lawful, carried out the Councildirective by issuing a call for its members employed byAlpha toengagein a sympathystrike againstAlpha insupport of the Teamsters objectives and, by its businessrepresentative,Compton,13 sought to enforce the call bycontacting those Alpha employees-Clerks Local 1179memberswho nevertheless continued to work,-andputting pressure on them to join in the strike.ClerksLocal 1179, following the cessation of theTeamsters picketing due to the September 20 court order,by thesameCompton, and despite the doubtful legality ofthe Teamsters picketing, then proceeded to file chargesagainst Pereiraand others who had defied instructions torespect the Teamsters picket lines. Clerks Local 1179promptly utilized those charges to cite Pereira and theothers to showcausewhy they should not be penalized fortheir refusal to support picketing which had ended by courtinjunction. Not content with collecting fines from most ofthose disciplined, and after issuance of Administrative LawJudge Penfield's Decision finding the Teamsters picketingunlawful, Clerks Local 1179 instituted legal action againstPereira and others to collect the fines levied.This is a case where Clerks Local 1179 attempted tocause its members to engagein a sympathystrike againsttheir employer, Alpha, in support of a Teamsters objectiveproscribed by the Act. Failing to get universal supportfrom its members, Clerks Local 1179 utilized its discipli-nary powers to punish those members who failed orrefusedto respond.As noted heretofore, discipline assessed against amember for refusing to lend support for the accomplish-ment of an unlawful objective under the Act is one of theexceptions to the membership rules proviso of Section8(b)(1)(A) of the Act (see fn. 8), and this case falls withinthat exception.Clerks Local 1179 argues that (1) since the Board hasheld that employees who respect unlawful picket linestherebyengagein protected conduct, the union whichrepresents them does not violate the Act if it disciplinesthose of its members who refuse to engage in suchprotected conduct; (2) it should not be found in violationof the Act, inasmuch as at the time it took action against itsmembersfor refusing to respect the Teamsters picket linesno final decision holding such picketing illegal had issuedand it was acting in a good-faith belief that the Teamsterspicketingwas lawful; (3) Alpha waived, in the AlphaClerks-Local 1179 contract, any right to discipline itsemployees for respecting unlawful picket lines as well aslawful picket lines and this waived its employees' rights tofilechargesunder the National Labor Relations Act12The citations and fines occurred in October and months following; thecharge and amended charge against the Teamsters were filed on July 6 and26; the complaint was issued against the Teamsters on September 19; and apreliminary injunction restraining the picketing was issued on September20.The Council was careful to condition its August 31 sanction anddirection to Clerks Local 1179 to respect the proposed picket linesagainst discipline levied upon them by Clerks Local 1179for their refusal to respect an unlawful picket line; (4) theBoard should defer to the arbitration procedures estab-lished by the Alpha-Clerks Local 1179 contract, and (5) thecomplaint should be dismissed because the disciplinedmembers failed to utilize the internal appeals available tothem.Ifind the first argument irrelevant. The fact thatemployees who respect unlawful picket lines may beengaged in protected conduct has no relevance to whethera union may discipline employees whorefuse to respect anunlawful picket line.With reference to the second argument, Clerks Local1179 was well aware that the Teamsters picketing was ofdoubtful legalitywhen it took disciplinary action andknowingly risked the possibility its attorneys were incorrectwhen they advised that the picketing was lawful. Havinglost the gamble that their attorneys were correct, ClerksLocal 1179 must be prepared to take the consequencesflowing therefrom.With regard to the third and fourthargumentsadvancedby Clerks Local 1179, I cannot see howAlpha'scontractrights and agreements have any relevance to the questionof whether the statutorily protected rights of theindividualsaffected by Clerks Local 1179's disciplinary action againstthem were violated.As to the fifth and final argument advanced by ClerksLocal 1179, the Board and the Supreme Court have heldthatwhen enforcement of a public right is involved,exhaustion of private internal remedies is not required.14CONCLUSIONS OF LAW1.At all timespertinent,Alpha was an employerengaged in commerce in a business affecting commerceand Clerks Local 1179was a labor organization, as thoseterms are defined in Section 2(2), (5), (6), and (7) of theAct.2.Clerks Local 1179violated Section8(b)(1)(A) of theAct by citing,fining,suing,and refusing to transfer thoseof its members who refused its call to join in asympathystrikeagainstAlpha to supportthe Teamsters unlawfulpicketingactivitiesat Alpha.3.The unfair laborpracticescited aboveaffect inter-state commerce.THE REMEDYTo remedy the violation recited above, it shall berecommended that Clerks Local 1179 be ordered to ceaseand desist from its punitive actions against those of itsmembers who refused to heed its call to support theTeamsters unlawful campaign against their employer anddirected to take certain affirmative action to undo itsprevious disciplinary action against them.Based on the foregoing findings of fact, conclusions of"conditionallyupon legal protection.,.13And undoubtedlyby other business representatives and other agentsi4N.LR.B. v. IndustrialUnionof Marine and Shipbuilding Workers ofAmerica,,InternationalUnion of OperatingEngineers,AFL-CIO (Skura),supra. RETAIL CLERKSUNION, LOCAL 117989law and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER15Clerks Local 1179, its officers, agents, and representa-tives,shall:1.Cease and desist from:(a) Citing or fining its members for refusing to engage ina sympathy strike or to respect a picket line established toaccomplish an unlawfulobjective under the Act.(b) Seeking to collect or collecting any fines from itsmembers levied against them for engaging in the conductset out in (a), above.(c)Refusing to transferany member because he hasfailed to pay a fine levied against him for engaging in theconduct set out in (a), above.2.Take the following affirmative action designed toeffectuate the purposesof the Act:(a)Rescind the fines imposed upon Pereira and othermembers setout in paragraph II, N, of this Decision andinform each fined member by letter thereof.(b) Refund to each fined member named in paragraph II,N, of this Decision any fines paid, with interest at 6 percentper annum.(c) Expunge from its records,and cause to be expungedfrom the records of its parent union, any documents or1R In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.entries purporting to show anyfineslevied against anymembers forengagingin the conductset out inparagraph1(a), above.(d) Take suchaction asmay be necessary to vacate anyjudgments ordering its members to pay any fines becausethey engaged in the conduct set out in paragraph 1(a),above.(e) Processany transfer requests from any of its membersfined forengagingin the conduct set out in paragraph 1(a),above, as though such fines had neverbeen assessed.(f)Post at its offices andmeeting halls,and all otherplaceswhere notices toitsmembersare customarilyposted, including bulletin boards where such notices arecustomarily posted at Alpha stores employing its members(ifAlpha consents), in conspicuous places, copies of theattached noticemarked "Appendix."16 Copies of thenotice, on forms provided by theRegionalDirector forRegion 20, after being duly signed by an authorizedrepresentativeofClerksLocal 1179, shall be postedimmediately upon receipt thereof and maintained for 60consecutivedays.Reasonable steps shall be taken byClerks Local 1179 to insure that such notices are notaltered, defaced, or covered by other material.(g)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order, whatstepsClerks Local 1179 has taken to comply herewith.16 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Courtof Appeals,the words in the noticereading "Posted byOrder of theNational Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."